Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 12 and 13 remain in the application as withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Arquevaux (US 6,460,296) in view of Martin (US 9,194,419).  
Arquevaux discloses a vehicle component (2) for mounting on a fastening component.  The vehicle component comprising: an integrally formed bearing bush (4) having an internal thread (11); a bearing bush receptacle (5) to accommodate the bearding bush; bearing screw (8); a holding plate (2a) where the fastening component is received between holding plate and the bearing bush receptacle; wherein the bearing bush is shifted in the bearing receptacle with the interaction of the bearing screw (column 2, paragraph beginning line 50) so the at least a portion of the bearing screw and bearing bush extend through a hole (6) in the fastening component (Fig. 3).  The bearing bush further includes a fixing 
Arquevaux does not disclose the bearing bush fixing portion cutting into the bearing bush receptacle nor, the bearing bush and receptacle having stops.  Martin discloses a component (130) with a bearing bush (100) having a fixing portion (116, 118 and/or 120) cutting into the component and further discloses the bearing bush and component to have stops normal to the axis (at 110, 112).  At the time the invention was made, it would have been obvious for one of ordinary skill in the art to replace the fixing portion in Arquevaux with one as disclosed in Martin including the stops in order to simplify the manufacture of the bearing bush and receptacle and then to facilitate the insertion of bearing bush with less effort as discussed in Martin.


Allowable Subject Matter
Claims 3 and 8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Response to Remarks
Applicant argues that there would be no motivation for one of ordinary skill in the art to modify Arquevaux in view of Martin.  Applicant argues that in Arquevaux the peg 4 (analogous to the claimed 5 (analogous to the claimed bearing bush receptacle) with the use of a screw whereas in Martin the insert 100 (analogous to the bush) is pushed into the bore 132 (analogous to the bush receptacle).  In response, the examiner does not dispute the applicant’s understanding of Arquevaux and Martin but, the examiner maintains the combination would still have been obvious to one skilled in the art.  Both Arquevaux and Martin are for installing a threaded member into a bore of a substrate so they are therefore from similar fields of endeavor and there is nothing in Arquevaux which would prevent the peg from being pushed or pulled into the bore so the direction in which the peg is forced into the bore would not preclude the person of ordinary skill in the art from considering Martin.  As noted in Eckenbeck (US 2,544,304) it is well known in the art that pulling and pushing a threaded insert member into a substrate are recognized alternatives to those skilled in the art (column 2, paragraph beginning line 5).  Therefore, the person of ordinary skill in the art would have recognized Martin as relevant to Arquevaux since they are both from the similar fields of endeavor and that the structure of Arquevaux would not preclude the combination and in turn consider the advantages discussed in Martin in regards to the easy and secure insertion of the threaded insert.

 Applicant argues that even if the combination were proper it still would not meet the claim limitations.  In particular applicant argues that Martin does not disclose the insert biting or cutting into the bore because in Martin the insert is heated to melt the material of the bore before cooling to hold the insert in the bore.  In response, the examiner disagrees because when the insert is heated the serrations on the outer surface would bite or cut into the softened surface of the bore.  Additionally, the limitation of “cutting or biting” is a product-by-process limitation wherein it is only the final product which is considered.  See MPEP 2113.  Therefore, the heating of the insert does not negate it from meeting the limitation of “cutting or biting”.



Applicant argues that the heating of the insert would additionally teach away from the combination with Arquevaux because if they were combined the heating would cause damage to the window 3 in Arquevaux.  In response, the examiner again disagrees because the heating would not be to extent where the window would be damaged.  The window glass has a much higher melting temperature than the molded runner 2 so the heat required to soften the bore would not have any effect on the window. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 







Any inquiry concerning this communication or earlier communications from the examiner should be directed to FLEMMING SAETHER whose telephone number is (571)272-7071.  The examiner can normally be reached on M-F 8:30 - 7:00 eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


FLEMMING SAETHER
Primary Examiner
Art Unit 3677



/FLEMMING SAETHER/Primary Examiner, Art Unit 3677